Citation Nr: 1548017	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-21 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for cervical spine degenerative disc disease (DDD).

2.  Entitlement to an initial disability rating (or evaluation) for thoracolumbar spine degenerative disc disease (DDD), in excess of 10 percent from February 15, 2008 to November 28, 2012, and a rating in excess of 20 percent thereafter.  

3.  Entitlement to an initial disability rating (or evaluation) for radiculopathy of the left upper extremity in excess of 20 percent from September 29, 2010 to November 28, 2012, and a rating in excess of 30 percent thereafter.

4.  Entitlement to an initial disability rating (or evaluation) for radiculopathy of the right upper extremity, in excess of 20 percent from September 29, 2010 to November 28, 2012, and a rating in excess of 40 percent thereafter.

5.  Entitlement to an initial disability rating (or evaluation) for radiculopathy of the left lower extremity, in excess of 0 percent from November 3, 2010 to March 30, 2011, in excess of 10 percent from March 30, 2011 to November 28, 2012, and a rating in excess of 20 percent thereafter.

6.  Entitlement to an initial disability rating (or evaluation) for radiculopathy of the right lower extremity, in excess of 0 percent from November 3, 2010 to March 30, 2011, in excess of 10 percent from March 30, 2011 to November 28, 2012, and a rating in excess of 20 percent thereafter.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from February 15, 2008 to September 29, 2010.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from September 29, 2010 to November 28, 2012.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1966 to May 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In November 2012, the Board remanded the issues of entitlement to an initial disability rating in excess of 20 percent for cervical spine DDD, an initial disability rating in excess of 10 percent for thoracolumbar spine DDD, and entitlement to a TDIU to obtain records relied upon for the award of federal disability retirement benefits, updated VA and private treatment records, and a VA examination.  Pursuant to the Board's remand directives, records from the Office of Personnel Management pertaining to the award of federal disability retirement benefits and updated VA treatment records were obtained, and in November 2012 a VA examination was provided.   

In a January 2013 rating decision, service connection was established for radiculopathy of the right upper extremity with a 20 percent rating effective from September 29, 2010 to November 28, 2012, and a 40 percent rating thereafter; radiculopathy of the left upper extremity with a 20 percent rating effective from September 29, 2010 to November 28, 2012, and a 30 percent rating thereafter; and radiculopathy of the right and left lower extremities each with a 0 percent from November 3, 2010 to March 30, 2011, a 10 percent rating from March 30, 2011 to November 28, 2012, and a 20 percent rating from November 28, 2012.  Also, a TDIU was granted effective from November 28, 2012, forward, and a higher initial rating of 20 percent effective from November 28, 2012 was awarded for thoracolumbar spine DDD.  

In May 2013, the Board found that radiculopathy, as a neurological manifestation of the cervical and lumbar spine disabilities, was part of the initial rating appeals and again remanded the issues on appeal in order to obtain additional private and VA treatment records documenting treatment for the neck and back because the treatment records appeared to be incomplete.  In an effort to comply with the Board's remand directives, the Appeals Management Center (AMC) obtained VA treatment records dated from January 2013 to July 2013.  The AMC also sent correspondence to the Veteran, in June 2013, requesting authorization and consent to obtain private chiropractic and physical therapy records and advising the Veteran that, alternatively, he could submit the records himself.  The Veteran did not respond to the June 2013 letter and did not submit the requested records.  
In May 2015, the Board again remanded the appeal because there had not been substantial compliance with the prior Board remand directives.  The Board specifically noted that VA treatment records dated prior to January 2013 had not been obtained.  Pursuant to the Board's remand directives, the AMC obtained treatment records from the Buffalo VAMC dated from November 2009 to July 2015 and treatment records from the Erie VAMC dated from October 2013 to December 2014.  No records prior to October 2013 were located at the Erie VAMC.  In consideration of the foregoing, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
The issue of entitlement to a TDIU from February 15, 2008 to September 29, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period from February 15, 2008, the cervical spine disability was manifested by painful range of motion, forward flexion ranging from 20 to 25 degrees, combined range of motion ranging from 140 degrees to 155 degrees, and muscle spasm or guarding of movement not resulting in abnormal gait or spinal contour.

2.  Throughout the rating period from February 15, 2008, the thoracolumbar spine disability was manifested by painful range of motion, forward flexion limited to 60 degrees, and a combined range of motion of 120 degrees, and guarding severe enough to result in an abnormal gait. 

3.  Throughout the rating period from September 29, 2010, the left and right upper extremity radiculopathies were manifested by intermittent pain in the shoulders and hands, intermittent numbness in the fingers, decreased hand dexterity, decreased sensation in the bilateral upper extremities, and diminished or absent reflexes bilaterally with normal muscle strength.  

4.  From September 29, 2010, forward, the left and right lower extremity radiculopathies were manifested by intermittent pain in the hips, thighs, and feet, and absent knee and ankle reflexes bilaterally without muscle deficit or sensory loss.

5.  The Veteran has past relevant work experience as a firefighter and a mail processing clerk, and has not worked full-time since 2006.
 
6.  The service-connected disabilities are mood disorder, rated at 50 percent from June 28, 2012; right upper extremity radiculopathy, to be rated at 40 percent from September 29, 2010; left upper extremity radiculopathy, to be rated at 30 percent from September 29, 2010; cervical spine degenerative disc disease, rated at 20 percent from February 15, 2008; thoracolumbar spine degenerative disc disease, to be rated at 20 percent from February 15, 2008; radiculopathy of the left lower extremity, to be rated at 20 percent from September 29, 2010; and radiculopathy of the right lower extremity, to be rated at 20 percent from September 29, 2010.  

7.  From September 29, 2010 to November 28, 2012, the Veteran was unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities.
  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for cervical spine DDD are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 20 percent for thoracolumbar spine DDD from February 15, 2008 to November 28, 2012 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2015).

3.  The criteria for an initial disability rating in excess of 20 percent for thoracolumbar spine DDD are not met or approximated any period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 30 percent for radiculopathy of the left upper extremity from September 29, 2010 to November 28, 2012 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8513 (2015).

5.  The criteria for an initial disability rating in excess of 30 percent for radiculopathy of the left upper extremity are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8513 (2015).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 40 percent rating for radiculopathy of the right upper extremity from September 29, 2010 to November 28, 2012 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, 
DC 8513 (2015).

7.  The criteria for an initial rating in excess of 40 percent for the right upper extremity radiculopathy are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8513 (2015).

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 20 percent rating for left lower extremity radiculopathy are met for the period from September 29, 2010 to November 3, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8520 (2015).

9.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 20 percent for radiculopathy of the left lower extremity are met for the period from November 3, 2010 to November 28, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8520 (2015).

10.  The criteria for an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity are not met or approximated for any period from September 29, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8520 (2015).

11.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 20 percent rating for right lower extremity radiculopathy are met for the period from September 29, 2010 to November 3, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8520 (2015).

12.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 20 percent for radiculopathy of the right lower extremity are met for the period from September 29, 2010 to November 28, 2012.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8520 (2015).

13.  The criteria for an initial rating in excess of 20 percent for the right lower extremity radiculopathy are not met or approximated for any period from September 29, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8520 (2015).

14.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU for the period from September 29, 2010 to November 28, 2012 are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the initial rating appeals for the cervical and thoracolumbar spine disabilities and the bilateral upper and lower extremity radiculopathies, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 
117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA for the initial rating appeals. 

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 
7 Vet. App. 116, 118 (1994).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the October 2008 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of the evidence needed to establish a TDIU, and described the types of information and evidence that he should submit in support of the claim.  The RO explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the claim.  The RO explained how VA determines the effective date once the benefits have been awarded.  In consideration thereof, the Board finds that the October 2008 notice letter satisfied VCAA notice requirements for the TDIU claim.   

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in August 2008 and November 2012 by the same examiner.  The examinations reports include all relevant findings and medical opinions needed to fairly decide the appeal.  The VA examiner considered the history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's history and complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination; therefore, the VA examiner had adequate facts and data regarding the history and condition of the disabilities when providing the medical opinion on the severity and functional impact of the disabilities.  There is neither indication nor allegation that there has been a material change in condition for any service-connected disability since the last VA examination.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further examination or opinion.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.
 
In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

In regard to the General Rating Formula for Diseases and Injuries of the Spine as applied to cervical spine disability, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

In regard to the General Rating Formula for Diseases and Injuries of the Spine as applied to thoraco-lumbar spine disability, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  See id.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  Id.  

In regard to the Formula for Rating Intervertebral Disc Syndrome, which based on a total of incapacitating episodes during a 12 month period, the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  


Initial Rating Analysis for Cervical and Thoracic Spine Disabilities

For the entire rating period (i.e., beginning February 15, 2008), the cervical spine disability is rated at 20 percent at 38 C.F.R. § 4.71a, DC 5243 for intervertebral disc syndrome (IVDS).  The thoracolumbar spine disability is rated at 10 percent from February 15, 2008 to November 28, 2012, and at 20 percent thereafter, under the criteria found at 38 C.F.R. § 4.71a, DC 5242 for degenerative arthritis of the spine.    Given the diagnosis of degenerative disc disease of the lumbar spine included in the record (see, e.g., November 2012 VA examination report), the Board finds that the thoracolumbar spine disability is more appropriately rated under DC 5243 for intervertebral disc syndrome (IVDS).  See VBA Training Letter 02-04 (October 24, 2002) (noting that IVDS may be referred to as slipped, herniated, ruptured, prolapsed, bulging, or protruded disc, degenerative disc disease (DDD), sciatica, discogenic pain syndrome, herniated nucleus pulposus, pinched nerve, etc.); see Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Under the rating schedule, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, DC 5243.  

Rating Based On Incapacitating Episodes

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against finding that an initial rating in excess of 20 percent for the cervical spine disability is warranted for any period based on incapacitating episodes.  The weight of the evidence is also against finding that an initial rating in excess of 10 percent from February 15, 2008 to November 28, 2012, and in excess of 20 percent thereafter, for the thoracolumbar spine disability is warranted based on incapacitating episodes.  At the November 2012 VA examination, the Veteran denied having any incapacitating episodes due to the cervical or thoracolumbar spine disabilities.  The treatment records relevant to the rating period also show no incapacitating episodes (i.e., physician-prescribed bed rest) due to either the cervical spine disability or the thoracolumbar spine disability.  For these reasons, the Board finds that a higher initial rating based on incapacitating episodes for the cervical spine disability or the thoracolumbar spine disability is not warranted for any period.

Rating Based On the General Rating Formula for Spine Disabilities
  
After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the cervical spine disability more closely approximates the schedular criteria for a rating in excess of 20 percent under the general rating formula for the spine for any period.  Throughout the rating period, the cervical spine disability was manifested by painful range of motion, forward flexion ranging from 20 to 25 degrees, combined range of motion ranging from 140 degrees to 155 degrees, and muscle spasm or guarding of movement not resulting in abnormal gait or spinal contour.  The evidence shows no forward flexion of the cervical spine limited to 15 degrees or less, or ankylosis of the cervical spine; therefore, a rating in excess of 20 percent for the cervical spine is not warranted under the general rating formula for spine disabilities for any period.  

The Board next finds that the weight of the evidence is in equipoise on the question of whether the criteria for a 20 percent rating under the general formula for rating spine disabilities are approximated for the thoracolumbar spine disability for the period from February 15, 2008 to November 28, 2012.  For this portion of the rating period, the thoracolumbar spine disability was manifested by painful range of motion, forward flexion limited to 60 degrees, and a combined range of motion of 120 degrees.  A combined range of motion of 120 degrees is consistent with a 20 percent rating under the general formula for rating spine disabilities.  Also, the August 2008 VA examiner noted a tenderness on palpation of the spine and a slightly limping gait without providing an opinion on whether any guarding of movement due to pain resulted in an abnormal gait; however, the November 2012 VA examiner later opined that guarding or muscle spasm of the thoracolumbar spine was severe enough to result in an abnormal gait, which is consistent with the 20 percent schedular rating under the general rating formula for spine disabilities.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 20 percent rating for the thoracolumbar disability is warranted from February 15, 2008 to November 28, 2012.  38 C.F.R. §§ 4.3, 4.7.  

The evidence shows no forward flexion of the thoracolumbar spine limited to 30 degrees or less, or ankylosis of the thoracolumbar spine for the entire rating period (i.e., from February 15, 2008, forward); therefore, a rating in excess of 20 percent is not warranted for the thoracolumbar spine disability under the general rating criteria for spine disabilities for any period.  

As between the two methods for rating IVDS (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), neither method is more advantageous to the Veteran in evaluating the cervical spine disability because neither method results in an initial rating in excess of 20 percent for any period.  Rating the thoracolumbar spine disability based on the general rating formula is more advantageous to the Veteran because the method results in the higher initial rating of 20 percent (from 10 percent) for the portion of the rating period from February 15, 2008 to November 28, 2012.  Because the Veteran has not had any incapacitating episodes during the rating period, there is no higher initial rating warranted under the evaluation method based on incapacitating episodes.   
  
Initial Rating Analysis for Left and Right Upper Extremity Radiculopathies

The left (i.e., minor) upper extremity radiculopathy has been rated at 20 percent from September 29, 2010 to November 28, 2012, and at 30 percent thereafter, under the criteria at 38 C.F.R. § 4.71a, DC 8610 as a condition analogous to paralysis of the upper radicular group.  See 38 C.F.R. § 4.27 (explaining the use of diagnostic code numbers when an unlisted disease requires rating by analogy).  Similarly, the right (major) upper extremity radiculopathy has been rated at 20 percent from September 29, 2010 to November 28, 2012, and at 40 percent thereafter, under DC 8610 as a condition analogous to paralysis of the upper radicular group.  DCs 8510, 8610, and 8710 provide ratings for paralysis, neuritis, and neuralgia of the upper radicular group, which involves impairment of shoulder and elbow movements with no effect on hand and wrist movements; however, given the evidence of decreased sensation in the hands and fingers and the Veteran's assertion of decreased hand dexterity, which suggests involvement of the lower radicular group, and the November 2012 VA medical opinion that the upper extremity radiculopathy involves both the upper and middle radicular groups, the Board finds that the disabilities are more appropriately rated as diseases analogous to paralysis of all radicular groups.  Butts, 5 Vet. App. at 538 (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

DCs 8513, 8613, and 8713 provide ratings for paralysis, neuritis, and neuralgia of all radicular groups.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 20, 30, and 60 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor radicular groups.  Disability ratings of 20, 40, and 70 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major radicular groups.  Disability ratings of 90 percent and 80 percent are warranted, respectively, for complete paralysis of the major or minor radicular groups.  38 C.F.R. § 4.124a. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. 
§ 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, such use is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a 30 percent rating under DC 8513 were met for left (minor) upper extremity radiculopathy, and the criteria for a 40 percent rating under DC 8513 were met for the right (major) upper extremity radiculopathy, for the period from September 29, 2010 to November 28, 2012.  For the portion of the rating period from September 29, 2010 to November 28, 2012, the left and right upper extremity radiculopathies were manifested by intermittent pain in the shoulders and hands, intermittent numbness in the fingers, decreased hand dexterity, decreased sensation in the bilateral upper extremities, and absent or diminished reflexes bilaterally with no evidence of muscle deficit.  See, e.g., September 2010 VA physical medicine rehabilitation consultation note.  The manifestations for left and right upper extremity radiculopathies during this period are similar to the manifestations recorded at the November 2012 VA examination (i.e., intermittent pain, mild paresthesias, moderate numbness, decreased sensation in the hands and fingers, and hypoactive reflexes in the upper extremities with normal muscle strength).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the disability picture associated with the left and right upper extremity radiculopathy approximates moderate, incomplete paralysis for all radicular groups so that a 30 percent rating under DC 8513 for the left (minor) upper extremity radiculopathy, and a 40 percent rating under DC 8513 for right (major) upper extremity radiculopathy, are warranted for the period from September 29, 2010 to November 28, 2012.  38 C.F.R. §§ 4.3, 4.7.  

The weight of the evidence is against finding that a rating in excess of 30 percent under DC 8513 for the left upper extremity radiculopathy, and a rating in excess of 40 percent under DC 8513 for the right upper extremity radiculopathy is warranted for any period.  With the exception of diminished or absent reflexes in the bilateral upper extremities, the radicular symptoms described above are intermittent and wholly sensory in nature, and 38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In consideration of the foregoing, the Board finds that the left and right upper extremity radiculopathy more closely approximate neuritis, neuralgia, or incomplete paralysis of all radicular groups that is moderate in degree rather than severe neuritis, neuralgia, or incomplete paralysis of all radicular groups; therefore, the criteria for a rating in excess of 30 percent for left (minor) upper extremity radiculopathy, and a rating in excess of 40 percent for right (major) upper extremity radiculopathy, under DC 8513, 8613, or 8713 have not been met for any period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Rating Analysis for Bilateral Lower Extremity Radiculopathy

During the course of the initial rating appeal for the thoracolumbar spine disability, service connection was established for bilateral lower extremity radiculopathy.  In the January 2013 rating decision, the AMC awarded service connection for the left and right lower extremity radiculopathies with the separate, staged ratings (as specified below) effective from November 3, 2010 based on a VA treatment record dated November 3, 2010 reflecting a diagnosis of bilateral lumbosacral radiculopathy; however, a VA treatment record dated September 29, 2010 includes complaints of back pain radiating into the hips and thighs, notes that the lumbar spine x-ray showed disc narrowing at multiple levels and that lumbar spine spondylosis was intermittently radicular, and includes assessments of lumbosacral spondylosis minimally or intermittently radicular rule out radiculopathy and peripheral polyneuropathy rule out distal entrapment neuropathy.  Because the Veteran was competent to report the radicular symptoms involving the lower extremities at the September 2010 VA physical rehabilitation consultation, and the symptoms were attributed to a diagnosis of lumbar radiculopathy approximately one month later, the Board finds that the initial rating period for the left and right lower extremity radiculopathies begins on September 29, 2010, rather than November 3, 2010.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay evidence can be competent to describe symptoms that later support a diagnosis by a medical professional); see also January 2013 rating decision (assigning an effective date of September 29, 2010 for service connection for bilateral upper extremity radiculopathy based on similar evidence and findings pertaining to the upper extremities found in the same September 29, 2010 VA treatment record).

The left and right lower extremity radiculopathies have each been rated at 0 percent from November 3, 2010 to March 30, 2011, 10 percent from March 30, 2011 to November 28, 2012, and 20 percent thereafter, under the criteria at 
38 C.F.R. § 4.71a, DC 8520, as a condition analogous to paralysis of the sciatic nerve.  See 38 C.F.R. § 4.27.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a. 

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a 20 percent rating under DC 8520 were met for the left and right lower extremity radiculopathies for the period from September 29, 2010 to November 28, 2012.  For the portion of the rating period from September 29, 2010 to November 28, 2012, the left and right lower extremity radiculopathy was manifested by intermittent pain in the hips, thighs, and feet, and absent knee and ankle reflexes bilaterally without muscle deficit or sensory loss.  See, e.g., September 2010 VA physical medicine rehabilitation consultation note.  The manifestations for left and right lower extremity radiculopathy during this period are similar to the manifestations recorded at the November 2012 VA examination (i.e., intermittent pain, mild paresthesias, moderate numbness, decreased sensation in the foot and toes with otherwise normal sensory examination, and absent knee and ankle reflexes with normal muscle strength).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the disability picture associated with the left and right lower extremity radiculopathy approximates moderate, incomplete paralysis of the sciatic nerve so that 20 percent ratings under DC 8520 for left and right lower extremity radiculopathies are warranted for the period from September 29, 2010 to November 28, 2012.  38 C.F.R. §§ 4.3, 4.7.  

The weight of the evidence is against finding that a rating in excess of 20 percent under DC 8513 for the left or right lower extremity radiculopathy is warranted for any period.  With the exception of absent reflexes in the bilateral lower extremities, the radicular symptoms described above are intermittent and wholly sensory in nature, and 38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory (i.e., sensory disturbance and some sensory loss), the rating should be for the mild, or at most, the moderate degree.  In consideration of the foregoing, the Board finds that the left and right lower extremity radiculopathy more closely approximate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve that is moderate in degree rather than moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve; therefore, the criteria for a rating in excess of 20 percent for left and right lower extremity radiculopathy under DC 8520, 8620, or 8720 have not been met for any period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis 

The Board has further considered whether the above initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 20 percent schedular rating for the thoracolumbar spine disability under DC 5237, the 20 percent rating for the cervical spine disability under DC 5243, the 30 percent rating for left upper extremity radiculopathy under DC 8513, the 40 percent rating for right upper extremity radiculopathy under DC 8513, and the separate 20 percent ratings under DC 8520 for the left and right lower extremity radiculopathies.  The schedular rating criteria for spine disabilities provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined range of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of orthopedic disability rating (Deluca) factors such as pain, weakness, flare-ups, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the 20 percent schedular ratings under DC 5243 for the cervical and thoracolumbar spine disabilities contemplate the limited range of motion of the cervical and thoracolumbar spine due to pain, weakness, stiffness, fatigability, and flare-ups, and the abnormal gait resulting from guarding.  

During the rating period, the Veteran has reported difficulty with heavy lifting and lifting his grandchildren, difficulty rising out of bed in the morning, difficulty with yard work to include inability to mow the lawn or ride a tractor, occasional use of a cane, and interference with standing, sitting, or weight-bearing due to neck and/or back pain.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty bending, lifting, and sitting, and limitation in activity), which include consideration of Deluca factors such as pain on movement, weakened movement, stiffness, and fatigability (i.e., difficulty getting out of bed in the morning, and difficulty standing, sitting, or weight-bearing for prolonged periods such as to mow the lawn or ride a tractor due to neck and back pain), and localized tenderness/pain resulting in an abnormal gait (i.e., slight limp and occasional use of cane).  These symptoms and functional impairment were considered when awarding the 20 percent schedular ratings under DC 5243.  Therefore, the symptoms and/or manifestations and functional impairment related to the thoracolumbar and cervical spine disabilities are fully contemplated and adequately compensated by the current 20 percent ratings under DC 5237 and 5243 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the spine disabilities, and referral for consideration of extraschedular rating on the basis of the spine disabilities is not necessary.

Regarding the bilateral upper and lower extremity radiculopathies, the schedular rating criteria, including DCs 8513, 8613, 8713 and DCs 8520, 8620, 8720, provide for disability ratings based on the overall severity of neuritis, neuralgia, or incomplete paralysis for all radicular groups and in the sciatic nerve, respectively, without limitation of the symptoms or functional impairment that may be considered.  The schedular criteria also provide that neuropathy with wholly sensory involvement is to be considered mild or, at most, moderate.  The manifestations of left and right upper and lower extremity radiculopathies are intermittent and wholly sensory with the exception of diminished or absent reflexes in the upper and lower extremities and the symptoms and impairment due to the left and right upper and lower extremity radiculopathies more closely approximate moderate, neuritis, neuralgia, or incomplete paralysis for all radicular groups and in the sciatic nerve, respectively.  The bilateral upper and lower extremity radiculopathy symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria for paralysis of all radicular groups and the sciatic nerve.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The 30 percent rating for the left upper extremity radiculopathy and the 40 percent rating for the right upper extremity radiculopathy under DC 8513 contemplate moderate, incomplete paralysis of all radicular groups.  The 20 percent ratings for the left and right lower extremity radiculopathies under DC 8520 contemplate moderate, incomplete paralysis of the sciatic nerve.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the left and right upper and lower extremity radiculopathies, and referral for consideration of an extraschedular rating is not warranted.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

TDIU Analysis for September 29, 2010 to November 28, 2012 

For the portion of the TDIU rating period from September 29, 2010 to November 28, 2012, service connection is in effect for mood disorder, rated at 50 percent from June 28, 2012; right upper extremity radiculopathy, now rated at 40 percent from September 29, 2010; left upper extremity radiculopathy, now rated at 30 percent from September 29, 2010; cervical spine degenerative disc disease, rated at 20 percent from February 15, 2008; thoracolumbar spine degenerative disc disease, now rated at 20 percent from February 15, 2008; radiculopathy of the left lower extremity, now rated at 20 percent from September 29, 2010; and radiculopathy of the right lower extremity, now rated at 20 percent from September 29, 2010.  

Thus, the Veteran has two or more service-connected disabilities for the period from September 29, 2010 to November 28, 2012, with one disability rated at 40 percent or higher for the entire period (i.e., right upper extremity radiculopathy), and the combined 80 percent rating for the service-connected from September 29, 2010 to June 28, 2012, and a combined 90 percent rating for the service-connected disabilities from June 28, 2012 to November 28, 2012; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met for the portion of the rating period from September 29, 2010 to November 28, 2012.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities for the portion of the rating period from September 29, 2010 to November 28, 2012.  The Veteran has past relevant work as a firefighter and mail processing clerk and last worked full-time in 2006.  An April 2007 letter from the Office of Personnel Management (OPM) reveals that the Veteran was determined to be disabled for his position as a mail processing clerk due to the service-connected cervical spine disability.  The Social Security Administration determined that the Veteran had been disabled since August 2006 and awarded disability benefits primarily based on a back disorder.  In February 2008, a treating chiropractic neurologist opined that it was as likely as not that the neck and back problems created pain syndromes, resulted in lost time from work, and were not expected to change or improve in the near future.  This collective evidence, considered together with the November 2012 VA medical opinion that the Veteran was unemployable in physical and sedentary employment due to the service-connected cervical and thoracolumbar spine disabilities, supports a finding that the Veteran is unemployable due to the service-connected cervical and/or thoracolumbar spine 

disabilities.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU for the period from September 29, 2010 to November 28, 2012 are met.  


ORDER

An initial disability rating in excess of 20 percent for cervical spine DDD for the entire rating period from February 15, 2008, forward, is denied.

An initial disability rating of 20 percent for thoracolumbar spine DDD from February 15, 2008 to November 28, 2012 is granted; a rating in excess of 20 percent for the entire rating period from February 15, 2008 is denied.  

An initial disability rating of 30 percent for radiculopathy of the left upper extremity from September 29, 2010 to November 28, 2012 is granted; a rating in excess of 30 percent for the entire rating period from September 29, 2010, forward, is denied.

An initial disability rating of 40 percent for radiculopathy of the right upper extremity from September 29, 2010 to November 28, 2012 is granted; a rating in excess of 40 percent for the entire rating period from September 29, 2010, forward, is denied.

An initial rating of 20 percent, for left lower extremity radiculopathy from September 29, 2010 to November 3, 2010 is granted; an initial disability rating in excess of 20 percent for the entire rating period from September 29, 2010, forward, is denied.

An initial rating of 20 percent, for right lower extremity radiculopathy from September 29, 2010 to November 3, 2010 is granted; an initial disability rating in excess of 20 percent for the entire rating period from September 29, 2010, forward, is denied.


A TDIU from September 29, 2010 to November 28, 2012 is granted.  


REMAND

TDIU from February 15, 2008 to September 29, 2010

The issue of a TDIU from February 15, 2008 to September 29, 2010 is remanded for referral to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of whether a TDIU is warranted for the period from February 15, 2008 to September 29, 2010 under 38 C.F.R. § 4.16(b).  For the TDIU rating period from February 15, 2008 to September 29, 2010, service connection is in effect for cervical DDD, rated at 20 percent; and thoracolumbar spine DDD, now rated at 20 percent.  Because the combined rating for the disabilities is only 40 percent, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met.  As explained above, the evidence shows that the Veteran has not worked since 2006, was determined disabled for his position as a mail processing clerk due to the service-connected cervical spine disability, and is in receipt of disability benefits from the SSA with a primary diagnosis of a back disorder.   

Accordingly, the issue of a TDIU from February 15, 2008 to September 29, 2010 is REMANDED for the following actions:

1.  Refer the TDIU issue to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period from February 15, 2008 to September 29, 2010.

3.  If the benefit sought is not granted, provide the Veteran and the representative with a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


